Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-61907-CIV-SMITH/VALLE

  PLATINUM PROPERTIES INVESTOR
  NETWORK, INC.; THE HARTMAN
  MEDIA COMPANY, LLC; and JASON
  HARTMAN,

                Plaintiffs,

         v.

  CHARLES SELLS; STEPHANIE
  PUTICH; YOUNG CHUNG; THE PIP-
  GROUP, LLC; BLINDSPOT DIGITAL,
  LLC; ELENA CEBOTARI SELLS; and
  JOHN DOES 1-8,

              Defendants.
  __________________________________/

                         PLAINTIFFS’ MOTION TO EXCLUDE THE
                     EXPERT TESTIMONY OF MICHAEL W. THOMPSON
         Plaintiffs Platinum Properties Investor Network, Inc. (“PPIN”), The Hartman Media
  Company, LLC (“HMC”), and Jason Hartman (“Hartman”) (collectively, “Plaintiffs”)
  respectfully move to exclude the expert testimony of Michael W. Thompson pursuant to Rule
  702 of the Federal Rules of Evidence (“FRE”) and Daubert v. Merrell Dow Pharm., Inc., 509

  U.S. 579 (1993).

  I.     INTRODUCTION
         Plaintiffs, a group of industry professionals working to educate and service real estate
  investors, seek compensation for tremendous losses they sustained as a result of Defendants’
  multi-faceted criminal scheme involving, inter alia, the propagation of counterfeit domain names
  and a disparaging hit-site meant to (1) deter others from doing business with Plaintiffs and (2)
  help Defendant The PIP-Group, LLC (“PIP”) earn revenue. To calculate their damages,

  Plaintiffs retained a prominent accounting expert, Mr. José G. Cúneo, CPA, CFF, CVA, CFE
                                                 1
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 2 of 17




  (“Cuneo”), to provide expert opinions concerning Plaintiffs’ lost profits, corrective advertising
  expenses, and other damages calculations as permitted by the Court. Defendants offered an
  alleged accounting expert whose primary work is providing expert testimony, Michael W.
  Thompson (“Thompson”), to purportedly rebut Cuneo’s testimony.
         The Court should preclude Thompson from testifying at trial, and should strike his expert
  report because his opinions are inadmissible under FRE 702. Thompson has been ruled to be
  unreliable by courts across the country and is not qualified to provide the legal analyses that he
  performs. Moreover, Thompson did not conduct an independent and objective investigation from
  which to form his opinions. Thompson criticizes Cuneo’s methodology but offers no alternatives
  and cites to no objective standard that was breached by Cuneo. Thompson baselessly imposes
  audit-like investigation requirements for any accounting expert to offer testimony in a civil case
  based on nothing more than his understanding of what Rule 26 of the Federal Rules of Civil
  Procedure require. Thompson proferred analyses based on, admittedly, partial and incomplete
  evidence, and which when put to the test could not hold up to scrutiny. Moreover, Thompson has
  not provided any reasons, bases, or independent data for his opinions. Thompson has failed to
  apply any methodology for his opinions or offer any way to verify the processes and analyses he
  has allegedly conducted. Finally, Thompson’s testimony offers no more than what a lawyer
  could draw from cross-examination. As a result, Thompson’s conclusory opinions are unreliable
  under Rule 702 and Daubert. The Court should therefore exclude his report and prohibit him
  from testifying as an expert.

  II.    BACKGROUND

         A. Procedural Background
         This Court issued its scheduling order (the “Scheduling Order”) in this case on March
  18, 2019. (DE 47.) The Scheduling Order set February 3, 2020 as the deadline for Plaintiffs to
  “disclose experts, expert witness summaries, and reports as required by Fed. R. Civ. P. 26(a)(2).”

  (Id. at 1.) Defendants were required to “disclose experts, expert witness summaries, and reports

                                                  2
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 3 of 17




  as required by Fed. R. Civ. P. 26(a)(2)” by February 24, 2020. (Id.) And the Scheduling Order
  set the deadline for the “[e]xchange of rebuttal expert witness summaries and reports as required
  by Fed. R. Civ. P. 26(a)(2)” on March 13, 2020. (Id.) Pursuant to the parties’ joint request, this
  Court granted a 7 day extension of the aforementioned deadlines. (DE 92-93.) The new deadlines
  were February 10, March 2, and March 20, 2020, respectively. On March 9, 2020, Defendants
  requested an additional 10-day extension of their deadline to disclose rebuttal experts (i.e., until
  March 30, 2020), which was granted. (DE 94-95.)
         Plaintiffs disclosed three experts and served their expert reports on February 10, 2020.
  (See DE 112-6 (Avenstein), DE 115-2 (Kronenberger), DE 150 (Cuneo).) Defendants did not
  disclose or serve any affirmative expert reports on March 2, 2020. Fact discovery closed on
  March 27, 2020. On March 30, 2020, Defendants disclosed and served two rebuttal expert
  reports, which puported to be in rebuttal to two of Plaintiffs’ disclosed experts.

         B. Thompson’s Report
         In a 32-paragraph report, Thompson issues four opinions in an attempt to discredit
  Cuneo’s testimony: (1) “Cuneo failed to consider the accuracy and validity of the underlying
  data based upon the evidence found in the (sic) discovery to date,” (2) “Cuneo did not consider
  the effect advertising had on sales as a possible alternative for the loss in sales and/or profits,”
  (3) “Cuneo did not consider the impact of the loss of sales staff on the business,” and (4) “Cuneo

  makes statements in his analysis that are misleading and without merit.” (Ex. A at 11-17.) In
  forming the first three opinions, Thompson relied on his failure to see discussions of certain
  information, including Thompson’s own opinions, in Cuneo’s report. (Ex. B at 79:24-83:20,
  94:3-15, 140:12-142:20, 142:23-144:4, 166:13-18, 198:3-18; Ex. C at 164:5-17, 207:12-19.) In
  drawing conclusions based on what wasn’t in Cuneo’s report, Thompson improperly relied upon
  his interpretation of what’s required to be included in an expert report pursuant to Rule 26 of the
  Federal Rules of Civil Procedure. (Ex. B at 79:24-83:20, 86:23-87:3.)



                                                    3
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 4 of 17




  III.   ARGUMENT AND CITATION OF AUTHORITIES

         A. Legal Standard
         The admission of expert testimony is governed by FRE 702, as explained and refined by
  the United States Supreme Court in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993)
  and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999). “Under this framework, district
  courts are charged with a gatekeeping function ‘to ensure that speculative, unreliable expert
  testimony does not reach the jury.’” Incardone, 2018 U.S. Dist. LEXIS 209109, at *7-8 (quoting
  McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)). The court’s
  gatekeeping function “inherently requires the trial court to conduct an exacting analysis of the

  foundations of expert opinions to ensure they meet the standards for admissibility under Rule
  702.” United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). The district court has
  “broad discretion in determining whether to admit or exclude expert testimony, and its decision
  will be disturbed on appeal only if it is manifestly erroneous.” Evans v. Mathis Funeral Home,
  996 F.2d 266, 268 (11th Cir. 1993).
         “To fulfill its obligation under Daubert, a trial court engages in a three-part inquiry: (1)
  whether the expert is qualified to testify competently; (2) whether the methodology used to reach
  the conclusions is sufficiently reliable; and (3) whether the testimony assists the trier of fact to
  understand the evidence or to determine a fact at issue.” Incardone, 2018 U.S. Dist. LEXIS

  209109, at *8 (citing Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005)). In
  assessing the reliability of an expert’s reasoning or methodology courts use four nonexclusive
  factors: “(1) whether the expert’s theory can be and has been tested; (2) whether the theory has
  been subjected to peer review and publication; (3) the known or potential rate of error of the
  particular scientific technique; and (4) whether the technique is generally accepted in the
  scientific community.” McCorvey, 298 F.3d at 1256.
         “While a rebuttal expert may appropriately criticize the methodology of an opposing
  expert, the expert should not be called simply to support arguments lawyers can draw from cross


                                                   4
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 5 of 17




  examination of the opposing expert.” Wiand v. Wells Fargo Bank, N.A., 2014 U.S. Dist. LEXIS
  63071, at *5-6 (M.D. Fla. May 6, 2014). Moreover, “nothing in either Daubert or the Federal Rules
  of Evidence requires a district court to admit opinion evidence which is connected to existing data

  only by the ipse dixit of the expert . . . [a] court may conclude that there is simply too great an

  analytical gap between the data and the opinion proffered.” Owaki v. City of Miami, 491 F.Supp.2d

  1140, 1161 (S.D. Fla. 2007) (quoting General Electric v. Joiner, 522 U.S. 136, 146 (1997)) “[A] trial

  court may exclude testimony that is ‘imprecise and unspecific,’ or whose factual basis is not
  adequately explained.” Id.

         B. Thompson Has Been Deemed an Unreliable Witness by Courts Across the
            Country and is, For the Same Reasons Described by Other Courts, Unreliable
            Here As Well
         Thompson’s primary occupation is that of a testifying witness. He has testified by
  deposition or at trial in “probably more than 50 but less than 100” cases (Ex. B at 211:20-23) and
  spends “75 to 80 percent” of his time on litigation related work (id. at 48:1-9). Increasingly,
  Thompson is being seen by courts across the country as a party advocate that overreaches, and
  whose opinions warrant enhanced skepticism.
         For example, in Transupport, Inc. v. Commissioner of Internal Revenue, Thompson was
  chastised in a scathing decision for ignoring relevant evidence, “simply endors[ing] petitioner’s
  objectively discredited methodology,” and offering “testimony tainted by overzealous
  advocacy.” No. 12152-13, 2016 Tax Ct. Memo LEXIS 214, at *17-18, *37 (T.C. Nov. 23, 2016).

  The Court ruled that “[a]n expert who is merely an advocate of a party’s position does not assist
  the trier of fact in understanding the evidence or in determining a fact in issue.” Id. at *18. The
  court ruled that Thompson was “merely an advocate.” Among other flaws, Thompson’s original
  report “went far beyond admissible expert testimony when he argued that the IRS had not
  conducted a proper audit and that there were no badges of fraud.” Id. at *36. “When pushed to
  refine his statistical analysis in a supplemental report and during his testimony, he omitted major

  ‘large ticket’ items, acknowledged data entry errors, and ended up with a small (15% of sales)

                                                   5
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 6 of 17




  and unreliable sample.” Id. The Court found that Thompson “adjusted his assumptions . . .
  without any rational objective evidence and apparently to justify his initial conclusions.” Id. at
  *36-37. Accordingly, the court “reject[ed] Michael Thompson’s opinion as unreliable and not
  credible.” (Id. at *37.) This Court should do the same.
         And just two months ago, Thompson was criticized by the court in Sonoco Products
  Company v. Clifford Paper, Inc., Case No. L-3015-17, pending in the Superior Court of New
  Jersey. (Ex. D at 3-5; Ex. B at 214:11-22.) In that case, the court struck Thompson’s expert
  report because, inter alia, he sought to testify on matters that were directly contrary to the court’s
  rulings. (Ex. D at 3.) The court stated, “Thompson is an accountant, not a lawyer, and cannot
  opine on the ownership rights, if any, of the account and the money in it, and certainly not after
  the court has ruled on that issue.” On another issue, the court struck Thompson’s opinions
  because “Thompson is an accountant, not a juror or fact finder who evaluates the credibility of
  witnesses or the credibility of record testimony on the issue of ‘justification.’” (Id.) The Court
  also struck Thompson’s opinions concerning alleged “financial irregularities” in discovery
  documents as irrelevant. (Id. at 3-4.) The court concluded “Thompson’s opinions add nothing
  and are irrelevant . . . . The motion to bar Thompson’s ‘expert’ report against CPI is
  GRANTED.” (Id. at 5) (quotation marks around “expert” in original).
         In U.S. v. Greenhill, Thompson’s opinion was precluded because it “amount[ed] to
  nothing more than an opinion on [the Defendant’s] mens rea” and was “not a proper expert
  opinion.” (Ex. E at 7.) Like other courts, the Greenhill court held that Thompson was “invading
  the province of the jury and not offering any opinion for which he is uniquely qualified.” (Id. at
  9.) Quoting Eleventh Circuit precedent, the Greenhill court stated that “an accountant, even a
  forensic accountant, cannot offer testimony about the legal implications of evidence” and
  implied that Thompson was “offering a loosely veiled legal opinion that the Court must

  exclude.” (Id. at 9-10; see also Ex. B at 216:1-221:16 (admitting to violating the Greenhill
  court’s Order while on the stand).)

                                                    6
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 7 of 17




         In Firmani v DarCourt Builders LLC, Thompson’s testimony was disqualified by the trial
  court and that disqualification was affirmed by the Georgia Court of Appeals. (Ex. B at 224:5-
  225:22.) The Georgia Court of Appeals ruled that Thompson’s methodology had a “flaw” and
  “misstate[d] the cause of the injury sustained by the [plaintiff].” (Ex. F at 20.) Thus,
  “Thompson’s theory of causation was not supported by the evidence” and “the trial court did not
  err in excluding Thompson’s testimony.” (Id. at 21.)
         In United States v. Lulseged, the trial court ruled that the defendant, who relied on
  Thompson’s testimony and analysis, failed to rebut the opponent’s total-loss calculation. 688 F.
  App’x 719, 721-722 (11th Cir. 2017). The Eleventh Circuit affirmed the trial court’s ruling
  concerning Thompson’s testimony. Id.; (see Ex. B at 234:6-236:6).
         Thompson, here, repeats all of the same errors he has previously been criticized for by
  trial and appellate judges throughout the country. For example, in concluding that Cuneo “failed
  to consider the accuracy and validity of the underlying data,” Thompson criticizes the format of
  PPIN’s general ledgers and claims there are some “irregularities.” (Ex. A at 11-13.) But
  Thompson does not point to any statutory or professional standard governing the format of
  general ledgers. (Id.) That is because there aren’t any, and in fact there is no requirement that
  closely held companies even keep general ledgers. (Ex. B at 64:19-66:1.) Thompson’s subjective
  opinion based on mere advocacy is unreliable, unscientific, and irrelevant. Indeed, Thompson
  testified that financial documents relied upon by experts in civil cases must be subjected to an
  IRS-like audit before they can be relied upon. (Ex. B at 53:6-57:11.) There is no basis in the
  professional or legal world for such rigors.
         Moreover, as noted by other courts, Thompson is an accountant and not a lawyer, and
  cannot opine on “intervening causes” as he does in his report. (See Ex. A at 13.) Moreover, he
  cannot draw conclusions based on what he sees as Cuneo’s compliance or lack thereof with Rule

  26 of the Federal Rules of Civil Procedure. (See Ex. B at 79:24-83:20, 86:23-87:3.)
         Moreover, as he did in Sonoco Products, Thompson here too improperly “evaluates the

                                                 7
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 8 of 17




  credibility of witnesses or the credibility of record testimony.” (Ex. A at 16-17.) Indeed, one of
  Thompson’s opinions is based entirely on a misreading of Hartman’s tentative testimony – read
  in rough copy – which he assumed the accuracy of. (Id.; Ex. C at 189:3-190:5) This is especially
  problematic in light of the fact that Hartman’s testimony that Thompson relies on was a forced
  guess and objected to, and Hartman expressly stated during his deposition that he did not prepare
  financial documents for his companies, including the logging of revenue, which instead was
  handled by his accountant. (Ex. G at 9:3-22; Ex. H at 193:22-194:11, 200:2-9, 205:11-13.)
         For these and the reasons discussed below, Plaintiffs respectfully request that this Court
  follow the growing trend to preclude Thompson from testifying.

         C. Thompson’s Methodology is Flawed, Ignores Critical Evidence, and Is
            Unsupported
                i.   Thompson’s Opinion 1
         For Thompson’s first opinion, in reference to general ledgers produced by Plaintiffs, he
  concludes that “[b]ecause the documentation currently presented in discovery and relied upon by
  Cuneo is so unusual, it is my professional opinion that it cannot be relied upon to provide a
  reliable damages calculation.” (Ex. A at ¶19.) He further speculates about the amount of “due
  diligence” undertaken by Cuneo and concludes “such documentation should not be relied upon
  until further due diligence is performed.” (Id.) In rendering his opinion, Thompson does not

  reference or discuss any professional or other standards, just his “professional opinion.”
         Thompson admitted at his deposition that PPIN’s general ledgers did not violate any
  professional or other standard governing general ledgers. (Ex. B at 64:8-66:21, 72:14-76:8,
  117:4-10.) Instead, Thompson opined that based on his subjective opinion he would need to see a
  slew of data for each transaction logged in the general ledger, akin to an IRS-audit, because
  that’s what he would have reviewed if he were providing expert testimony. (Id. at 77:7-78:8,
  79:24-83:20.) Yet, neither in his report nor at his deposition did Thompson explain why the
  general ledger is “highly irregular,” he just concluded that it was. Even if Thompson’s personal


                                                   8
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 9 of 17




  standards governed the accounting profession – they do not – and one ignores Thompson’s lack
  of analysis, Thompson could not determine if Cuneo met his subjective standard. Thompson did
  not see any of PPIN’s subsidiary ledgers (id. at 84:13-14), did not know whether Cuneo
  discussed the ledgers with PPIN’s tax preparer (id. at 85:4-7), did not speak to Cuneo (id. at
  86:9-10), did not know what due diligence Cuneo conducted (id. at 86:11-22, 117:11-15), and
  did not know what due diligence PPIN’s accountant conducted when creating the general ledger
  (Ex. C at 88:7-14). And when presented with the general ledgers at his deposition, Thompson
  agreed that they contained a litany of information. (Ex. C at 88:15-90:13.)
         Additionally, given that general ledgers aren’t even required for accurate bookkeeping, it
  was incumbent upon Thompson to elaborate or describe in some way how the perceived
  “irregulaties” in PPIN’s general ledgers skewed Cuneo’s analysis. He did not even attempt to do
  so. Rather, Thompson testified, “[a]ll I did is I analyzed the general ledger entries . . . and noted
  that they were – that there was significant amount of contributions and as a result, that should
  have given rise to questioning, as well as analyzing those activities.” (Ex. B at 102:4-16.) Such a
  conclusion, devoid of analysis, is not proper expert opinion.
         In sum, Thompson’s unsupported, rudimentary and subjective opinion is not admissible.
  See Frazier, 387 F.3d at 1298 (“The more subjective and controversial the expert’s inquiry, the
  more likely the testimony should be excluded as unreliable.”); Sorrels v. NCL (Bahamas) Ltd.,
  796 F.3d 1275, 1286 (11th Cir. 2015).

               ii.   Thompson’s Opinion 2
         Thompson’s second opinion draws on his conclusion that there is a direct, causal
  relationship between advertising and sales on a monthly basis for PPIN and HMC.1 (Ex. A at 13-
  15.) According to Thompson, because PPIN’s advertising expenses decreased in 2019 “that is
  potentially one of the causes” of PPIN’s revenue decline in 2018 and 2019. (Id.; Ex. C at 125:20-

  1
   Despite conducting his analysis on a same-month basis for 2018, Thompson applied a “one-
  month lag” when analyzing the data for 2019. He did not provide any competent reason for
  doing so. (See Ex. A at 13 n.7; see Ex. B at 135:2-136:13.) Just like he did in Transupport,
                                                   9
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 10 of 17




   127:17.) Thompson did not quantify the impact that the decrease in advertising had on PPIN’s
   sales. (Ex. A at ¶22.) Thompson’s second opinion is erroneous, speculative and baseless.
           First, PPIN’s advertising expenditure in 2018 was higher than in previous years yet
   PPIN’s revenue decreased. (DE 150 at Exhibit E (p.32)); see Ex. C at 153:12-155:1.) This
   inverse relationship is seen for other years as well. (See C at 155:2-24.) So the direct, causal
   relationship can be dismissed out-of-hand. Second, PPIN’s advertising expenses did not decrease
   in 2019 compared to amounts spent in previous years. Instead, given the broad guidelines for
   classification of itemized expenses, PPIN’s new accountant in 2019 classified some advertising
   expenses under “Legal and Professional” expenses. (See DE 150 at Exhibit E (p.32).) Thompson
   failed to consider this. (See Ex. C at 156:17-21.) Third, the advertising and consolidated sales
   data relied upon by Thompson showed an inverse relationship, rather than a direct, causal
   relationship, on a monthly basis. (See, e.g., Ex. C at 129:20-132:15; Ex. I.)
           Fourth, Thompson’s theory lacks common sense. PPIN does not sell an immediately
   consumable widget-like commodity where an advertising blitz of “50% off” can result in
   revenue within the same month (or even the next month). PPIN sells investment properties that
   are subject to inspection, financing, and a closing. From the point of advertising to the point of
   revenue generation, which occurs after a property closing, takes many months, and even years at
   times.2 (See Ex. H at 58:24-61:15.) Thompson failed to even consider the length of PPIN’s or
   HMC’s sales cycle claiming, “we did not have sufficient information.” (Ex. C at 152:12-153:2.)
   Thompson is incorrect, however. Not only was all data concerning the date of sale and the date
   of revenue generation for each entity produced to Defendants but Cuneo relied on such data,
   referred to as “Pipeline Reports.” (DE 150 at Exhibit I (p. 36).) Thompson failed to review this
   critical data. (Ex. B at 39:7-8.)
           Fifth, Thompson failed to consider whether PPIN’s purported decrease in advertising

   2
     Among other things, HMC has advertising expenditures associated with its podcast year-round
   for which it doesn’t recognize any revenue except through sporadic promotional and educational
   item sales. (See Ex. H at 60:1-3.)
                                                    10
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 11 of 17




   expenditures in 2019 was caused by Defendants, either through lost opportunities for advertising
   or reduced cash-on-hand. (See Ex. C at 149:5-152:11.) Thus, he assumed his conclusion in
   claiming that a decrease in advertising was an “intervening cause.”
          Accordingly, Thompson’s analysis purporting to support “Opinion 2” is illogical,
   speculative and contradicted by the evidence, and common sense.

               iii.   Thompson’s Opinion 3
          For his third opinion, Thompson erroneously claims that Cuneo did not consider the loss
   of a particular sales associate by PPIN at the very end of 2018 (the “Associate”). (Ex. A at 15-
   16.) Based on nothing more than a comparison of reported 1099 earnings between the Associate
   and a randomly selected remaining sales associate (the “Comparator”), Thompson concluded
   that “it is clear that sales personnel have different skillsets” and the loss of the Associate “more
   likely than not had a material effect on PPIN’s sales and profitability.” (Id.; Ex. C at 159:21-
   160:13) Thompson did not quantify the impact of the claimed loss to PPIN. (Ex. A at 15-16.)
          First, Thompson’s Opinion 3 is factually inaccurate. Cuneo considered, and his report
   analyzed, the effect of the Associate’s departure during the relevant time period. (See DE 150 at
   ¶¶31-32; Ex. C at 164:5-165:13.) Cuneo determined, after discussions with PPIN’s CEO and
   consideration of pipeline reports, containing sales data, and tax returns, that the “fact pattern . . .
   appears to be supportive rather than contrary to the causation assumption.” (DE 150 at ¶32.) As
   Cuneo mentioned and PPIN testified to, sales personnel turnover is normal and sales leads

   belong to the company, not the sales associate. (See id. at ¶31; Ex. H at 96:4-97:16.) PPIN’s
   CEO confirmed that Thompson could have determined whether the loss of the Associate made a
   difference to PPIN’s revenue by looking at the pipeline reports. (Ex. H at 99:13-100:24.)
   Thompson failed to look at the pipeline reports. (Ex. B at 39:7-8.)
          Second, in rendering Opinion 3, Thompson ignored relevant evidence that undermined
   his conclusions. For example, Thompson ignored that PPIN lost multiple sales associates
   throughout the years but revenue generally went up after they left. (Ex. H at 105:3-108:18,

                                                     11
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 12 of 17




   115:15-117:1, 128:8-9.) He also ignored that sales leads belong to PPIN and are re-assigned by
   the company to one or more remaining sales associates upon a sales associate’s departure. (See
   Ex. H at 108:3-17, 110:14-21; 133:21-134:16.) Thompson ignored that the Associate did not
   have a history in sales but was actually a geologist before joining PPIN, undermining his unique
   “skillset” assumption. (See Ex. H at 130:2-11.) Thompson also ignored that PPIN hired multiple
   sales associates after losing the Associate. (Ex. H at 139:8-141:9, 146:5-25; Ex. C at 185:16-
   186:6.) And like he did for Opinion 2, Thompson failed to consider whether the loss of the
   Associate was due to Defendants’ misconduct and thus, assumed his conclusion. (Ex. C at
   167:18-168:18.) Moreover, Thompson ignored that investment counselors earn income based on
   the number of hours they work, not only through conversion of leads. (Ex. C at 172:19-24.)
   Indeed, Thompson erroneously assumed the opposite. (Id.) Thompson also ignored that PPIN’s
   investment counselors experienced across-the-board decreases in revenue, which would not be
   expected if the loss of PPIN’s revenue was solely due to the loss of the Associate. (Ex. C at
   186:7-187:2.) Thompson also ignored that the Associate’s commissions decreased in 2018, like
   all other investment counselors. (Ex. C at 187:3-18.) Moreover, Thompson acknowledged that he
   did not review all documents produced in the case, only what he was provided with by counsel.
   (Ex. B at 162:9-17.) In fact, Thompson testified that he lacked evidence that he requested, which
   was needed for his analysis. (Ex. C at 162:18-163:21.) Yet, he performed the “analysis” anyway.
          Third, Thompson’s Opinion 3 is also speculative. In assuming that the Associate was the
   second most skilled in the company based solely on earnings, Thompson made multiple logical
   leaps. Thompson failed to consider: (1) the number of hours each investment counselor spent
   working on PPIN business, (2) what the sales process is like for investment counselors, (3)
   whether the Associate was paid a higher commission percentage than the Comparator, (4) the
   number of deals closed by the Associate versus the Comparator, (5) the domestic obligations of

   the Comparator, (6) how many leads the Associate received versus the Comparator, (7) the level
   of experience of the Associate and the Comparator, (8) the amount of money the Associate’s

                                                  12
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 13 of 17




   leads had ready to invest versus the Comparator’s leads, (9) whether the Associate received any
   high quality leads, (10) compensation received by investment counselors for non-sales related
   activities, (11) who the Associate’s leads were re-assigned to after the Associate left, (12)
   whether the Associate’s leads were re-assigned to the first most skilled salesperson under
   Thompson’s analysis, or (13) whether PPIN hired highly skilled sales associates after the
   Associate’s departure. (Ex. C at 168:19-179:24, 185:11-15.)
          Fourth, Thompson overreached in defending Opinion 3. At his deposition, Thompson
   claimed that even if he was not aware of PPIN’s business model he could still understand
   whether investment counselor turnover affected the business. (Ex. C at 165:23-166:3.)
   Thompson also gratuitously offered up unsolicited and baseless opinions about how COVID-19
   made Cuneo’s report “flawed.” (Ex. C at 185:1-10.)
          Fifth, Thompson is not a marketing or sales expert and is not qualified to opine on the
   impact or skill level of a former sales associate. (Ex. B at 123:13-16.)
          Thompson’s analysis purporting to support “Opinion 3” is factually inaccurate, baseless,
   speculative, and contradicted by the evidence and common sense.

               iv.    Thompson’s Opinion 4
          For his fourth and final opinion, Thompson relies on hesitant testimony provided by
   Hartman concerning sporadic payments made from PPIN to HMC. (Ex. A at 15-16; Ex. C at
   187:20-190:5.) Thompson assumed for this analysis that HMC earned revenue in a particular

   year but did not deposit cash on those earnings until the next year, which would skew the lost-
   profits analysis, according to Thompson. (Ex. C at 190:13-194:17.) Importantly, Thompson also
   assumed that the only way HMC obtained revenue was through payments from PPIN. (Ex. C at
   195:19-196:13.) Thompson also assumed that Hartman was knowledgeable about when
   payments were made from PPIN to HMC even though he did not prepare financial documents
   and expressly stated he was not knowledgeable on the matter. (Ex. B at 198:19-199:14.)
          First, again, Thompson relies on a factually inaccurate and faulty assumption. Namely,

                                                    13
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 14 of 17




   that HMC obtains all of its revenue from PPIN. It does not. HMC’s revenue for the past 4 years
   came entirely from online consumer transactions, not from PPIN. These transactions are
   reflected on the merchant activity report that Cuneo reviewed and relied upon (DE 150 at Exhibit
   I (p.36)), and that Thompson failed to consider (Ex. C at 204:7-9). Thompson’s analysis is moot.
          Second, Thompson admitted that he did not know whether Hartman’s testimony was
   accurate. (Ex. C at 200:4-10.) And when reviewing the evidence at his deposition, Thompson
   confirmed that no payments were made from PPIN to HMC since 2016. (Ex. C at 201:16-202:2.)
   Thus, Thompson operated on a false premise.
          Third, Cuneo considered both HMC and PPIN in his lost profits analysis, and offered,
   inter alia, a consolidated lost profits figure that combined the two entities. (DE 150 at ¶33.) In
   this closed universe, inter-company transfers are mooted. If PPIN withheld payment from HMC
   in a particular year, PPIN’s profits would increase and HMC’s would decrease. Higher PPIN
   profits means lower lost-profits for PPIN but vice versa for HMC. So even if Thompson is
   correct about the timing of payments – he is not – it is irrelevant for purposes of the lost-profits
   analysis in this case because it all evens out in Cuneo’s analysis.
          Fourth, Thompson fails to provide any testimony on how Cuneo’s calculations are faulty
   and avers bald criticisms without offering an analysis or alternative. For example, Thompson
   faults Cuneo for not complying with GAAP (Ex. A at ¶28) but acknowledged himself that
   closely held corporations do not follow GAAP (Ex. B at 64:4-10). Thompson’s opinions are not
   proper rebuttal opinions and are not helpful. Indeed, even ignoring all of the flaws in
   Thompson’s methodology, Thompson’s criticisms without analysis amount to nothing more than
   cross-examination material, which is improper expert opinion.

   IV.    CONCLUSION
          For the reasons set forth above, Plaintiffs respectfully request that the Court grant their
   motion to exclude the testimony of Michael W. Thompson.



                                                    14
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 15 of 17




   Dated: July 31, 2020               Respectfully submitted,

                                      /s/ Steven Pollack
                                      Steven Pollack, Esq.
                                      (Admitted Pro Hac Vice)
                                      steve@stevepollacklaw.com
                                      POLLACK LAW, P.C.
                                      225 Broadway, Suite 850
                                      New York, NY 10007
                                      Telephone: (212) 765-5225

                                      /s/ Kenneth E. Chase
                                      Kenneth E. Chase
                                      Florida Bar No. 017661
                                      kchase@chaselaw.com
                                      CHASE LAW & ASSOCIATES, P.A.
                                      700 71st Street
                                      Miami Beach, FL 33141
                                      Telephone: (305) 402-9800
                                      Facsimile: (305) 402-2725

                                      Attorneys for Plaintiffs




                                        15
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 16 of 17




                                   RULE 7.1(A)(3) CERTIFICATION

          Counsel for the movant has conferred with all parties or non-parties who may be affected

   by the relief sought in the motion in a good faith effort to resolve the issues raised in the motion

   and has been unable to do so.

                                                 /s/ Steven Pollack
                                                 Steven Pollack




                                                   16
Case 0:18-cv-61907-RS Document 163 Entered on FLSD Docket 07/31/2020 Page 17 of 17




                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on

   July 31, 2020 on all counsel or parties of record on the Service List below.

                                                By:     /s/ Kenneth E. Chase
                                                        Kenneth E. Chase

                                           SERVICE LIST

   Jeffrey M. Partlow, Esq.                        Ava K. Doppelt, Esq.
   jeffrey.partlow@csklegal.com                    adoppelt@allendyer.com
   natasha.acevedo@csklegal.com                    ALLEN, DYER, DOPPELT
   COLE, SCOTT & KISSANE, P.A.                     & GILCHRIST, P.A.
   Tower Place, Suite 4001                         255 South Orange Avenue, Suite 1401
   900 Summit Tower Boulevard                      Orlando, FL 32801
   Orlando, FL 32810                               Telephone: (407) 841-2330
   Telephone: (321) 972-0025                       Facsimile: (407) 841-2343
   Facsimile: (321) 972-0099
                                                   Steven Pollack, Esq.
   EDWARD S. POLK                                  (Admitted Pro Hac Vice)
   Florida Bar No.: 239860 Emails:                 steve@stevepollacklaw.com
   edward.polk@csklegal.com                        POLLACK LAW, P.C.
   danise.townsend@csklegal.com                    225 Broadway, Suite 850
   COLE, SCOTT & KISSANE, P.A.                     New York, NY 10007
   9150 South Dadeland Boulevard,                  Telephone: (212) 765-5225
   Suite 1400
   Miami, Florida 33156                            Jeffrey E. Grell, Esq.
   Telephone (786) 268-6763                        (Admitted Pro Hac Vice)
   Facsimile (321) 972-0099                        jgrell@grellfeist.com
                                                   GRELL FEIST PLC
   Alexandra M. Dishun, Esq.                       825 Nicollet Mall, Suite 625,
   David S. Klein, Esq.                            Minneapolis, MN 55402
   (Admitted Pro Hac Vice)                         Telephone: (612) 353-5530
   adishun@rlklawfirm.com
   dklein@rlklawfirm.com                           Kenneth E. Chase, Esq.
   ROUNTREE, LEITMAN & KLEIN, LLC                  kchase@chaselaw.com
   Century Plaza I                                 CHASE LAW & ASSOCIATES, P.A.
   2987 Clairmont Road, Suite 175                  700 71st Street
   Atlanta, GA 30329                               Miami Beach, Fl 33141
   Telephone: (404) 856-0540                       Telephone: (305) 402-9800
   Facsimile: (404) 704-0246                       Facsimile: (305) 402-2725

   Attorneys for Defendants                        Attorneys for Plaintiffs

                                                   17
